                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ASHTON THOMAS,                                                     Case No. 3:21-cv-00372-SB

                       Plaintiff,                                     OPINION AND ORDER

                v.

 MIRIAM THOMAS and PEDRO RIVERA,

                       Defendants.


Michael H. Simon, District Judge.

       Plaintiff Ashton Thomas (“Thomas”), a self-represented litigant, filed this action alleging

that defendants Miriam Thomas and Pedro Rivera (together, “Defendants”) threatened to destroy

his personal belongings, refused to return personal items, including mail, documents, and

electronic devices, and have been sharing his personal information with others. For the reasons

that follow, the Court dismisses Thomas’s complaint (ECF No. 7).

                                        BACKGROUND

       On March 11, 2021, Thomas filed this case alleging that Defendants violated

18 U.S.C. § 1708, a federal criminal statute prohibiting mail theft. (ECF No. 1.) In an Order

dated April 1, 2021, the Court granted Thomas’s application to proceed in forma pauperis (ECF


PAGE 1 – OPINION AND ORDER
No. 2), and ordered Thomas to show cause why the Court should not dismiss this case for failure

to state a claim. (ECF No. 6.) The Court advised Thomas that, should he seek to amend his

complaint, he must state a civil cause of action.

       On April 20, 2021, Thomas filed an amended complaint, alleging that Defendants

threatened to destroy his personal belongings and have refused to return his personal items,

including his mail, personal documents, and electronic devices. (ECF No. 7.) Thomas also

alleges that Defendants have been sharing his personal information with others, and that as a

result, he has been bullied, harassed, and received death threats. Thomas did not assert any

specific civil cause of action in the amended complaint.

                                      LEGAL STANDARDS

       A district court must perform a preliminary screening of an in forma pauperis complaint

and dismiss any claims that fail to state a claim upon which relief may be granted, are frivolous

or malicious, or seek monetary relief against a defendant who is immune from such relief. See 28

U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (stating

that § 1915(e)(2)(B) applies to non-prisoners); Preciado v. Salas, No. 13-cv-0390, 2014 WL

127710, at *1 (E.D. Cal. Jan. 14, 2014) (“The Court is required to screen complaints brought by

plaintiffs proceeding pro se and in forma pauperis.”).

       To state a claim for relief, a complaint must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). “A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action will not do.”

Iqbal, 556 U.S. at 678 (internal quotations omitted). Thomas is self-represented, and therefore
PAGE 2 – OPINION AND ORDER
this Court construes the pleadings liberally and affords him the benefit of any doubt. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

                                          DISCUSSION

        “Federal courts are courts of limited jurisdiction, and are presumed to lack jurisdiction

over a case unless proven otherwise.” Zachow v. City of Portland, No. 3:14-cv-00140-JE, 2014

WL 1236371, at *2 (D. Or. Mar. 25, 2014) (citing Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994)). The district court must dismiss a complaint sua sponte if it

determines at any time that it lacks subject matter jurisdiction. See FED. R. CIV. P. 12(h)(3) (“If

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.”); see also Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (“We are

obligated to consider sua sponte whether we have subject matter jurisdiction.” (citing Allstate

Ins. Co. v. Hughes, 358 F.3d 1089, 1093 (9th Cir. 2004))).

       “Federal district courts may hear only those cases that are within the judicial power

conferred by the United States Constitution or by statute.” Zachow, 2014 WL 1236371, at *2

(citing Richardson v. United States, 943 F.2d 1107, 1112-13 (9th Cir. 1991)). Jurisdiction must

be based on either diversity of citizenship for cases involving more than $75,000 in damages

between citizens of different states, or on a claim based on the United States Constitution, laws,

or treaties of the United States. See 28 U.S.C. §§ 1331, 1332.

       Thomas’s amended complaint should be dismissed for lack of subject matter jurisdiction

because Thomas has failed to establish either federal question jurisdiction or diversity

jurisdiction. In his amended complaint, Thomas checked a box asserting federal question

jurisdiction as the basis for jurisdiction. However, Thomas has not identified a federal civil cause

of action or specified any federal law in support of his claims (as opposed to a claim based on



PAGE 3 – OPINION AND ORDER
state law, which he may file in state court). See 28 U.S.C. § 1331 (federal question jurisdiction

must “aris[e] under the Constitution, laws, or treaties of the United States”).

       Thomas also fails to meet the requirements of diversity jurisdiction. Even if the Court

construes Thomas’s allegations as stating cognizable claims under state law, Thomas’s claims

alleging conversion of his “academic certificates, military documents, mobile phones and a

computer” (Am. Compl. at 6) and his request for an order that Defendants “immediately stop

sharing my personal information with others” (Am. Compl. at 4) fail to meet the requirements

under federal diversity jurisdiction, which requires an amount in controversy of more than

$75,000. See Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102,

1106 (9th Cir. 2010) (“Where the plaintiff originally files in federal court, ‘the amount in

controversy is determined from the face of the pleadings.’”) (citation omitted); Corral v. Select

Portfolio Servicing, Inc., 878 F.3d 770, 775 (9th Cir. 2017) (“In actions seeking declaratory or

injunctive relief, it is well established that the amount in controversy is measured by the value of

the object of the litigation.”) (quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002));

see also Arnold v. Aramark Corp., No. 3:18-cv-00025-TC, 2018 WL 6313609, at *3 (D. Or.

Nov. 13, 2018) (dismissing the plaintiff’s claim in part due to lack of subject matter jurisdiction

because “[e]ven if plaintiff amended his claims to allege a cognizable state law tort or contract

claim, any claim of damages rising to the jurisdictional level of $75,000 - based on a few missing

items of candy, chips, or soda - is so ‘fanciful’ as to be frivolous”); cf. Russell v. Access

Securepak, Inc., No. CIV S-07-0373 RRB GGH PS, 2007 WL 4170756, at *2 (E.D. Cal. Nov.

20, 2007) (finding no diversity jurisdiction where the plaintiffs “have not alleged conduct by

defendants which would support a punitive damages award that is approximately 1,500 times the

amount of actual damages” of $164.90).



PAGE 4 – OPINION AND ORDER
        For these reasons, the Court dismisses Thomas’s amended complaint without prejudice

for lack of subject matter jurisdiction. See Crook v. Wyndham Destinations, Inc., 830 F. App’x

963, 964 (2020) (“[A] dismissal for lack of subject matter jurisdiction should be without

prejudice.”) (citing Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004)).

                                           CONCLUSION

        For the reasons stated, the Court dismisses Thomas’s amended complaint (ECF No. 7)

without prejudice. Thomas may file a second amended complaint within fourteen (14) days from

the date of this Order if he is able to cure the deficiencies discussed herein. Failure to file a

second amended complaint will result in the Court’s dismissal of this action.1

                    6th day of May, 2021.
        DATED this ____

                                                         /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




        1
        Thomas previously filed a complaint against Miriam Thomas (also known as Miriam
De La Rosa) in August 2020, alleging the same criminal claim he alleges here, and the Court
dismissed the case without prejudice. See Order of Dismissal (ECF No. 6), Thomas v. De La
Rosa, No. 3:20-cv-01502-SB.

PAGE 5 – OPINION AND ORDER
